                           Case 1:16-cr-00051-CCB Document 423 Filed 02/26/20 Page 1 of 1


                                       _      FILED      _        ENTERED                      ANioN;O       S\1~opSl4iR.E. ~iD~(,31D31_
                                     _LOGGED             _RECEIVED
                                                                                           ,                        .'
                                                                                           1~Ct((2..A1 c..o(2.~£C.TIONA l         IN<;.TIWL~
                                              FEB 26 2020 ~
                                                  AT BALTIMORE          U                          P \). 6CJ'i- \ G()C\
                                           CLERK. U.S, DISTRICT COURT


                                  BY
                                             DISTRICT OF MARYLAND

                                                                         CEPtJTV
                                                                                                    WtLC)-l) vJV            'd-4~o.1.
                                                                                                      c-t(?;, - I (p - 05i



                    rrJ ~vZ\f(Y\oS-r HAPPY rJE(>J 'lffAR. TO 'I~\J
                        fJ:a.Si
_:I:I'J 1- ~opE ALL :cS w~Ll. r'fY' wp.i-nl\l(,. 1\) IN-toR.;v\
 \\if    Ca0{2.'l 1VIA-r :c'tY\ ,'N!ViE. P~oU;<;S of      -fi l;N&
,"!wo             Dl ffCc.{2.~N' vJ{Li+ of                                         Cc.(2)!.o (2.   Co (lAM        f'J()   gis,
_ ~~IWCx,N~t\Ji~w;I\lG                                         11-\£                   + U L LR                  E CO~D               o.p
 CAS€
             •    .
                       ~    c. c.b- \ (.,-ClSI                     •
                                                                        Ar-Jf)
                                                                              I
                                                                                            iZoAD         8>LGc..K's         of
                                                                                                                                  ~


_GEilI           Nls       l1-{~ <\~l\N~c..R.1~f S                                        f~,e     ~IE      Ca?2A/Vl        NC)e,IS
  CASt'S                   fV\y      HAr--lOS                HAS                  .e,tG'tN fuLL.          3UST          WANTW         Tt
  -:I:f'-I-tt)(J..tV\        ntE:.            CbU(2rJ                   uJ',,}h           T\1'f     (2fAS~N -P(J{(            ANY
  'f)tl   P-'1.


                                                                                               11-lAtJk    '/,p   .fa~ ~tjJ(6/7Mf-
                                                                                                     a1ctm'!kJ     <;J~6,
                                                                                                       -;:::~.    \0)     ~o9-o
